Citation Nr: 0115978	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-07 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation based upon 
the need for regular aid and attendance or being housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had 20 years active military service ending with 
his retirement in March 1980.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which determined that new and material evidence 
had not been presented to reopen a claim of entitlement to 
service connection for PTSD and which also denied entitlement 
to special monthly compensation based on the regular need for 
aid and attendance or being housebound.  The notice of 
disagreement was received in January 2000, the statement of 
the case was issued in January 2000, and the substantive 
appeal was received in February 2000.  

The Board notes that in the February 2000 substantive appeal, 
the veteran's custodian requested a hearing before a Member 
of the Board at the local RO.  In May 2000, the veteran's 
custodian indicated that a hearing before a Member of the 
Board in Washington, DC was requested in lieu of a hearing 
before a traveling Member of the Board.  In a March 2001 
statement, the veteran's custodian withdrew the request for a 
hearing before a Member of the Board in Washington, DC.  


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied 
entitlement to service connection for PTSD; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Additional evidence submitted since the September 1997 
rating decision does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for PTSD.  

3.  The veteran is currently service-connected for 
hypertensive vascular disease, evaluated as noncompensable, 
and for left epididymectomy for chronic epididymitis, 
evaluated as noncompensable.  

4.  The veteran's service-connected disabilities do not 
render him so helpless as to be unable to independently 
perform daily functions of self-care or to protect himself 
from the hazards and dangers incident to his daily 
environment.

5.  The veteran is not confined to an institutional ward or 
clinical area as a direct result of his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision which denied 
entitlement to service connection for PTSD is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

2.  Evidence received since the RO's September 1997 rating 
decision denying entitlement to service connection for PTSD 
is not new and material, and the veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.156(a) (2000).

3.  The criteria for entitlement to special monthly 
compensation on account of the need for regular aid and 
attendance or on account of being housebound have not been 
met.  38 U.S.C.A. § 1114 (West 1991 & Supp. 2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.350, 3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
PTSD examination report, VA medical statements and treatment 
records, and private treatment records and physician 
statements.  Significantly, no additional pertinent evidence 
has been identified by the veteran.  The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of these issues.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits sought.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought. 

The Board also observes that the VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist has been 
fulfilled and proceed to evaluate the merits of that claim.  
It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence has 
been presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).  

In any event, the Board finds that under the circumstances of 
this case, where there has been substantial compliance with 
the VCAA, a remand would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice/assistance provisions 
of the new legislation, the Board finds no prejudice to the 
veteran by proceeding with appellate review despite the fact 
that implementing regulations have not yet been promulgated.  


I.  New and Material Evidence Claim

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d). 

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  New and material evidence 
means 
1) evidence not previously submitted; 2) which bears directly 
and substantially upon the specific matter under 
consideration; 3) which is neither cumulative nor redundant; 
and 4) which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  For the limited purpose of determining 
whether to reopen a claim, the credibility of the evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A review of the record reflects that an original claim 
seeking entitlement to service connection for PTSD was filed 
in December 1996.  VA and private treatment records were 
associated with the claims folder as well as service 
personnel records and a VA examination report.  In a 
September 1997 rating decision, the RO denied entitlement to 
service connection for PTSD on the grounds that there was no 
diagnosis of PTSD and no evidence that such was incurred in 
or caused by active military service.  The veteran was 
notified of that decision and his appellate rights in 
September 1997.  A notice of disagreement as to that decision 
was not received by the RO.  

In a December 1997 rating decision, the RO determined that 
the veteran was not competent to handle the disbursement of 
funds.  In July 1999, the veteran's custodian sought to 
reopen the claim of entitlement to service connection for 
PTSD.  Evidence received since the RO's September 1997 rating 
decision includes a February 1998 private medical statement, 
a May 1999 VA aid and attendance examination report, a May 
1998 VA physician statement, service personnel records, 
pictures of the veteran, a statement from the veteran's 
spouse/custodian, a March 2000 private medical statement, and 
an April 2000 private medical statement.

The Board finds that the aforementioned evidence is new in 
that it was not previously of record at the time of the 
September 1997 rating decision.  However, this evidence does 
not bear directly and substantially upon the specific matter 
under consideration, the incurrence of PTSD as a result of 
military service, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  

The February 1998 private medical statement reflects that the 
veteran was physically disabled and unemployable due to his 
diagnosis.  However, a specific diagnosis was not given.  
This evidence reflects no diagnosis of PTSD or causal link 
between the veteran's current mental disability and an 
incident of military service.  Thus, this newly submitted 
evidence does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim, in that it does not tend to show a 
diagnosis of PTSD incurred in or aggravated during service, 
or that the veteran's current mental disability is otherwise 
attributable to military service.  See 38 C.F.R. § 3.156(a).  

The May 1999 aid and attendance examination report reflects 
diagnoses of Alzheimer's dementia, medication induced 
movement disorders, cardiac arrhythmia, 
cerebroarteriosclerosis, alcohol abuse, peripheral venous 
insufficiency, depression, hypothyroidism and thyroid 
dysfunction, and arteriosclerotic heart disease.  Although 
this evidence reflects the veteran is incontinent of bowel 
and bladder, roams the ward, and suffers from dementia, it 
does not reflect a diagnosis of PTSD or any medical opinion 
as to a causal link between the veteran's current mental 
disability and an incident of military service.  Thus, this 
newly submitted evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim, in that it does not 
tend to show a diagnosis of PTSD incurred in or aggravated 
during service, or that the veteran's current mental 
disability is otherwise attributable to military service.  
See 38 C.F.R. § 3.156(a).

The May 1998 VA physician statement indicates that the 
veteran suffers from dementia, most likely due to Alzheimer's 
disease.  It was also noted that the veteran was totally 
disabled and unable to work.  The physician indicated other 
medical diagnoses of hypertension and a history of cardiac 
arrhythmia as well as a neurological history of surgery for 
posterior fossa hemangioblastoma.  This medical evidence also 
fails to reflect any medical diagnosis of PTSD or causal link 
between the veteran's current mental disability and an 
incident of military service.  Thus, this newly submitted 
evidence does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim, in that it does not tend to show a 
diagnosis of PTSD incurred in or aggravated during service, 
or that the veteran's current mental disability is otherwise 
attributable to military service.  See 38 C.F.R. § 3.156(a).

The service personnel records are essentially duplicative of 
evidence already of record.  Although they document the 
veteran's military service, they provide no medical evidence 
of a diagnosis of PTSD during service or subsequently.  Thus, 
this newly submitted evidence does not bear directly and 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim, in that it does not 
tend to show that a diagnosis of PTSD incurred in or 
aggravated during service, or that the veteran's current 
mental disability is otherwise attributable to military 
service.  See 38 C.F.R. § 3.156(a).

The pictures of the veteran document the change in the 
veteran's appearance since the onset of his current mental 
disability.  The statements of the veteran's spouse indicate 
nearly continuous nightmares during sixteen years of 
marriage, including references to Southeast Asia.  
Unfortunately, these documents also fail to demonstrate a 
medical diagnosis of PTSD or any causal link between the 
veteran's current mental disability and an incident of 
military service.  Thus, this newly submitted evidence does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
in that it does not tend to show a diagnosis of PTSD incurred 
in or aggravated during service, or that the veteran's 
current mental disability is otherwise attributable to 
military service.  See 38 C.F.R. § 3.156(a).

The March 2000 private medical statement indicates that the 
veteran suffered from organic brain syndrome with delusions 
and was unable to ambulate without assistance.  The physician 
noted the veteran was unable to take care of his medical and 
physical needs.  The April 2000 physician statement describes 
the veteran as severely demented, disoriented, and unable to 
walk or move his wheelchair due to end-stage dementia.  The 
physician also noted the veteran was unable to dress, groom 
or feed himself and his speech was gibberish.  This evidence 
likewise fails to demonstrate a medical diagnosis of PTSD or 
any nexus between the veteran's current mental disability and 
an incident of military service.  Thus, this newly submitted 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim, in that it does not tend to show a diagnosis of 
PTSD incurred in or aggravated during service, or that the 
veteran's current mental disability is otherwise attributable 
to military service.  See 38 C.F.R. § 3.156(a).

As none of the newly submitted evidence indicates a medical 
diagnosis of PTSD or any nexus between the veteran's current 
mental disability and any incident of military service, the 
Board is compelled to conclude that the evidence is not new 
and material.  The Board recognizes that the veteran's 
representative has requested a remand of this issue to the RO 
for the purpose of a VA examination.  However, the veteran 
was provided with a VA PTSD examination in July 1997.  The 
examiner noted the veteran's claims folder had been reviewed 
and showed no evidence of any sort of PTSD or PTSD-like 
symptoms.  A diagnosis of dementia of the Alzheimer's type, 
with delusions and behavioral disturbance, was noted.  Thus, 
because several additional medical statements have been 
received, none of which indicate a medical diagnosis of PTSD, 
the Board is of the opinion that a remand for further medical 
evaluation is not warranted.  


II.  Special Monthly Compensation Claim

Entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(1) is provided in certain situations, including when 
the veteran is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  See 38 C.F.R. 
§ 3.350(b).  The criteria for determining whether a veteran 
is in need of regular aid and attendance are contained in 
38 C.F.R. § 3.352(a), which provides that the following will 
be accorded consideration in determining the need for regular 
aid and attendance:  inability of claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment.  See 38 C.F.R. § 3.352(a).  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph, "bedridden" will be that 
condition which, through its essential character actually 
requires that the claimant remain in bed.  The fact that the 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal function which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  See 38 C.F.R. § 3.352(a).  

Special monthly compensation may also be payable pursuant to 
38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i) where the 
veteran has a single service-connected disability rated as 
100 percent disabling and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent-
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  

A review of the evidence of record reflects that the veteran 
is service connected for hypertensive vascular disease, 
evaluated as noncompensable, and for a left epididymectomy 
for chronic epididymitis, evaluated as noncompensable.  The 
evidence of record further reflects that the veteran is 
disoriented and unable to ambulate or take care of his 
physical or medical needs.  However, the evidence does not 
show that the veteran's service-connected disabilities have 
rendered him blind, bedridden, or so disabled as to be 
incapable of self-care.  Rather, the evidence of record 
clearly demonstrates that the veteran's inability to dress or 
undress himself, to keep himself clean and ordinarily 
presentable, to feed himself, to attend to the wants of 
nature, to ambulate, and to protect himself from the hazards 
or dangers incident to his daily environment are the result 
of a mental disability diagnosed as an organic brain 
syndrome, or dementia most likely due to Alzheimer's.  There 
is no indication in any of the medical evidence that the 
veteran's inability to care for himself is the result of his 
service-connected disabilities.  Furthermore, as the veteran 
does not have at least one service-connected disability rated 
at 100 percent, the requirements for special monthly 
compensation by reason of being housebound under 38 U.S.C.A. 
§ 1114(s) and 38 C.F.R. § 3.350(i) have not been met.  

As a grant of special monthly compensation based on the need 
for regular aid and attendance requires that service 
connection be in effect for a disability or disabilities 
which have resulted in that need, the veteran's claim must be 
denied.  Furthermore, as the evidence is not in a state of 
relative equipoise, the doctrine of reasonable doubt is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  Thus the Board concludes that the record does not 
support a finding of entitlement to special monthly 
compensation by reason of being in need of regular aid and 
attendance or on account of being housebound.  See 
38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352.  


ORDER

The appeal is denied as to both issues.  



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

